



Exhibit 10.6




















































CLECO CORPORATE HOLDINGS LLC


SHORT-TERM INCENTIVE PLAN














--------------------------------------------------------------------------------






ARTICLE I. PURPOSE
1


ARTICLE II. DEFINITIONS
1


 
2.1


Affiliate
1


 
2.2


Award
1


 
2.3


Board
1


 
2.4


Cause
1


 
2.5


CEO
2


 
2.6


Code
2


 
2.7


Committee
2


 
2.8


Company
2


 
2.9


Company Component
2


 
2.10


Company Goals
2


 
2.11


Disability
2


 
2.12


Determination Year
2


 
2.13


Determination Date
2


 
2.14


Eligible Compensation
2


 
2.15


Eligible Employee
2


 
2.16


Effective Date
2


 
2.17


Executive Officers
3


 
2.18


Involuntary or Involuntarily
3


 
2.19


Participant
3


 
2.20


Payment Date
3


 
2.21


Performance Component
3


 
2.22


Performance Factor
3


 
2.23


Plan
3


 
2.24


Retire" or "Retirement
3


 
2.25


Separates from Service, Separated from Service and Separation from Service
3


 
2.26


Target Award
3


 
2.27


Year of Service
3


ARTICLE III. PARTICIPATION
3


ARTICLE IV. DETERMINATION OF AWARDS
3


 
4.1


Composition of Award
3


 
4.2


Determination of Targets and Goals
4


 
4.3


Attainment of Goals
4


 
4.4


Adjustment of Target Awards
4


 
4.5


Participant's Change in Status
5


 
4.6


Final Discretion
5


ARTICLE V. PAYMENT
5


 
5.1


Time and Form of Payment
5


 
5.2


Payment Conditions
5


 
5.3


Involuntary Separation Other Than for Cause
5


 
5.4


Retirement, Death and Disability
5


ARTICLE VI. ADMINISTRATION
6


 
6.1


Powers
6


 
6.2


Determinations Binding
6


 
6.3


Delegation
6


ARTICLE VII. GENERAL PROVISIONS
7


 
7.1


No Continued Employment
7


 
7.2


Non-transferability
7


 
7.3


Taxes
7


 
7.4


Other Benefits
7





i

--------------------------------------------------------------------------------





 
7.5


Source of Awards
7


 
7.6


Successor and Assigns
7


 
7.7


Recovery Policy
7


 
7.8


Governing Law
8


 
7.9


Severability
8


 
7.10


Amendment and Termination
8


 
7.11


Code Section 409A
8


 
7.12


Arbitration
8


Exhibit A Allocation Matrix at Target Performance
10


Exhibit B Payout Multiplier Based on Individual Performance
11


Exhibit C Company Goals; Weightings for Company Goals
12


Exhibit D Payout Ranges for Company Goals
13







ii

--------------------------------------------------------------------------------






CLECO CORPORATE HOLDINGS LLC
SHORT-TERM INCENTIVE PLAN
(Effective January 1, 2017)




Cleco Corporate Holdings LLC (the “Company”), hereby establishes this Short-Term
Incentive Plan, subject to the terms and conditions set forth below (the
“Plan”).


ARTICLE I.
PURPOSE


The purposes of the Plan are to: (a) provide annual cash incentives to officers
and employees of the Company; (b) attract and retain officers and employees; and
(c) further align the interests of employees and officers of the Company with
the interests of its owners.


ARTICLE II.
DEFINITIONS


2.1    Affiliate means any corporation or other form of entity of which the
Company owns, from time to time, directly or indirectly, at least 50% of the
total combined voting power of all classes of stock or other equity interests.


2.2    Award means a cash payment made according to the terms and conditions of
the Plan.


2.3    Board means the Board of Managers of the Company.


2.4    Cause means that a Participant has:


(a)    Committed an intentional act of fraud, embezzlement or theft in the
course of employment or otherwise engaged in any intentional misconduct which is
materially injurious to the financial condition or business reputation of the
Company or its Affiliates;


(b)    Committed intentional damage to the property of the Company and its
Affiliates or committed intentional wrongful disclosure of proprietary
information or confidential information, which is materially injurious to the
financial condition or business reputation of the Company or its Affiliates;


(c)    Been convicted with no further possibility of appeal, or entered a guilty
or nolo contendere plea, for a felony or a crime involving moral turpitude;


(d)    Willfully and substantially refused to perform the essential duties of
his or her position after written notice from the Company;


(e)    Intentionally, recklessly or negligently violated any material provision
of the Company's code of conduct or equivalent code or policy that is applicable
to the Participant;


(f)    Intentionally, recklessly or negligently acted or failed to act in a
manner which materially compromises his or her ability to perform the essential
duties of his or her position;




2017 Short-Term Incentive Plan
Page 1

--------------------------------------------------------------------------------





(g)    Intentionally, recklessly or negligently violated any material provision
of the Sarbanes-Oxley Act of 2002 or any of the rules adopted by the Securities
and Exchange Commission implementing any such provision; or


(h)    Failed to fully cooperate to the extent requested by the Company or an
Affiliate with investigations by government or independent agencies involving
the Company or an Affiliate.
No act or failure to act on the part of a Participant will be deemed intentional
if it was due primarily to an error in judgment or negligence, but will be
deemed intentional only if done or omitted to be done by a Participant not in
good faith and without reasonable belief that his or her action or omission was
in the best interest of the Company or an Affiliate.


2.5    CEO means the Chief Executive Officer of the Company.


2.6    Code means the Internal Revenue Code of 1986, as amended, including any
regulation, rule or other guidance promulgated thereunder.


2.7    Committee means the Leadership Development & Compensation Committee that
is appointed by the Board of Managers and that shall consist of not less than
two persons.


2.8    Company means Cleco Corporate Holdings LLC.


2.9    Company Component is defined in Section 4.1.


2.10    Company Goals means Company financial or operational metrics designated
annually by the Committee, which metrics may include but not be limited to:
safety, generation and distribution reliability, customer satisfaction, and
milestone goals for key projects. Company Goals may relate to the Company or to
an Affiliate, division, business unit or profit center thereof. A single Company
Goal may be established with respect to all Participants hereunder, or goals may
be established with respect to groups of Participants, whether by job title,
classification or other reasonable method.


2.11    Disability is defined in Section 5.4(a).


2.12    Determination Year means the Company’s fiscal year during which the
services giving rise to an Award hereunder are rendered;


2.13    Determination Date means the last business day of the first quarter of
each Determination Year.


2.14    Eligible Compensation means total cash earnings for the Determination
Year less any earnings not based on hours (e.g., previous year’s annual
incentive, relocation allowance, meal reimbursement).


2.15    Eligible Employee means a regular, full-time, employee of the Company
and/or its Affiliates, including officers, determined according to the Company’s
standard personnel policies and practices, but excluding individuals who are
classified by the Company as leased or otherwise employed by a third party,
independent contractors or intermittent or temporary employees, even if any such
classification is modified by audit, administrative proceeding, litigation or
otherwise.


2.16    Effective Date means January 1, 2017.




2017 Short-Term Incentive Plan
Page 2

--------------------------------------------------------------------------------





2.17    Executive Officers means those officers of the Company who comprise the
executive management team.


2.18    Involuntary or Involuntarily means a Separation from Service because of
the independent exercise of the unilateral authority of the Employer to
terminate the Participant’s services, other than because of the Participant’s
implicit or explicit request, if the Participant was willing and able to
continue performing services.


2.19    Participant is defined in Article III.


2.20    Payment Date is defined in Section 5.1.


2.21    Performance Component is defined in Section 4.1.


2.22    Performance Factor is defined in Section 4.3.


2.23    Plan means this Short-Term Incentive Plan, as it may be amended or
restated from time to time.


2.24    Retire or Retirement is defined in Section 5.4(b).


2.25    Separates from Service, Separated from Service and Separation from
Service refer to the later of the date on which (a) a Participant's employment
with the Company and its Affiliates ceases, or (b) the Company and such
Participant reasonably anticipate that he or she will perform no further
services for the Company and its Affiliates, whether as a common law employee or
independent contractor. Notwithstanding the foregoing, a Participant may be
deemed to have Separated from Service if he or she continues to provide services
to the Company or an Affiliate, whether as an employee or an independent
contractor, provided such continuing services are not more than 20% of the
average level of services performed by such Participant during the immediately
preceding 36-month period.


2.26    Target Award is defined in Section 4.2(a).


2.27    Year of Service has the meaning given to that term by the separate
defined benefit plan maintained by the Employer, without regard to whether the
individual in question is eligible to participate in that plan.


ARTICLE III.
PARTICIPATION


Eligible Employees of the Company and its Affiliates shall be eligible to
receive Awards hereunder, when designated by the Committee (each a
“Participant”). Eligible Employees may be designated individually or by groups
or categories, in the discretion of the Committee. Unless otherwise provided by
the Committee with respect to a Determination Year, any such designation shall
be made not later than the Determination Date.


ARTICLE IV.
DETERMINATION OF AWARDS


4.1    Composition of Award: Each Participant’s Award hereunder shall equal the
product of: (a) an amount attributable to the attainment of Company Goals (the
“Company Component”), and (b) a


2017 Short-Term Incentive Plan
Page 3

--------------------------------------------------------------------------------





multiplier attributable to the attainment of individual performance goals (the
“Performance Component”). Such amounts shall be determined according to the
provisions of this Section 4 and paid according to the provisions of Section 5
hereof.


4.2    Determination of Targets and Goals: Not later than each Determination
Date, the Committee:


(a)    Shall determine the percentage of each Participant’s Eligible
Compensation that may be payable as an Award hereunder (a “Target Award”);


(b)    Shall determine the Company Goals applicable for the Determination Year;


(c)    Shall determine as to each Participant, the percentage of his or her
aggregate Award that shall constitute the Company Component and a multiplier
that shall constitute the Performance Component, which determinations shall be
set forth on Exhibit A hereto, as the same may be modified from time to time.


(d)    May specify a threshold level below which no Award shall be made and a
maximum level above which no additional Award shall be made. Such threshold and
maximum levels may be imposed with respect to Company Goals or the aggregate
amount of any Award hereunder.


Any determination hereunder shall be made, in writing, and shall be communicated
to each Participant not later than the Determination Date, or as soon as
practicable thereafter. The Committee directs the CEO to delegate to the
appropriate officers, managers and supervisors of the Company the authority to
determine individual performance goals hereunder; provided, however, that no
such delegation shall be made with respect to the Company’s Executive Officers.
The CEO shall directly determine the individual performance goals of the
Executive Officers.


4.3    Attainment of Goals. As of the last day of each Determination Year, or as
soon as practicable thereafter, the Committee shall determine whether and to
what extent the Company Goals applicable with respect to such year have been
attained. The Committee, or one or more of its designees, shall further
determine with respect to each Participant hereunder whether and to what extent
individual performance goals have been attained with respect to such year, which
determination shall be expressed as a numerical rating (a “Performance Factor”),
as more fully set forth on Exhibit B hereto, as the same may be modified from
time to time.


Determinations hereunder shall be made in writing and communicated to each
affected Participant as soon as practicable following the last day of each
Determination Year.


4.4    Adjustment of Target Awards. Once established, the Committee shall have
the discretion to change, adjust, or amend Company Goals on account of changed
circumstances. For example, at any time before the final determination of
Awards, the Committee may equitably adjust the Company Goals to reflect:


(a)    a change in entity capitalization, or an entity level transaction (such
as a merger, consolidation, separation, reorganization or partial or complete
liquidation),


(b)    the occurrence of any extraordinary event or unforeseen occurrence, or




2017 Short-Term Incentive Plan
Page 4

--------------------------------------------------------------------------------





(c)    any change in applicable accounting rules or principles, any change in
the Company’s or an Affiliate’s accounting method, or any change in applicable
law.


4.5    Participant’s Change in Status. If during a Determination Year a
Participant is promoted or demoted after the Determination Date when the
Participant’s sharing percentage for that Determination Year has been
established, such Participant's Target Award shall be based on the position the
Participant held on September 30 of the Determination Year. If the individual
becomes a Participant during a Determination Year, the individual's Award shall
be based on the Participant's Eligible Compensation during the portion of the
Determination Year during which the individual was a Participant. If the
individual was a Participant for the entire Determination Year but the
individual's Compensation changes during the Determination Year, the
Participant's Award shall be based on the Participant's actual Eligible
Compensation during the entire Determination Year, taking into account the
Participant's old and new rates.


4.6    Final Discretion. Notwithstanding any provision of this Plan to the
contrary, the Committee shall possess the final discretion to adjust the amount
of any Award determined and payable hereunder, which adjustment may be made with
respect to the total Award or either component thereof. Designees of the
Committee, including appropriate officers, managers and supervisors, shall
further possess the discretion to adjust the amount of any Award payable
hereunder; provided that delegation of such discretion shall not be made with
respect to the Company’s Executive Officers, who shall be evaluated either by
the CEO or the Committee.
 
ARTICLE V.
PAYMENT


5.1    Time and Form of Payment. Awards hereunder shall be paid in the form of a
single sum no later than the 15th day of the third calendar month following the
end of each Determination Year (the “Payment Date”).


5.2    Payment Conditions. Except as expressly provided in Section 5.3, a
Participant must be employed by the Company or an Affiliate on the last day of
the Determination Year as a condition of the receipt of an Award hereunder.
Except as provided in Sections 5.3 and 5.4, a Participant will forfeit any Award
with respect to a Determination Year if the Participant Separates from Service
with the Company before the end of a Determination Year or if the Participant
Separates from Service during that Determination Year for Cause (regardless of
whether the Separation from Service was Involuntary or voluntary at the
Company's request).


5.3    Involuntary Separation Other Than for Cause. Notwithstanding the
provisions of Section 5.2 hereof, if a Participant Separates from Service with
the Company and all Affiliates during a Determination Year Involuntarily other
than for Cause, the Committee shall have the discretion to determine payment
hereunder. Payment, if any, shall be based only on the Participant's Eligible
Compensation during the period preceding the Participant's Separation from
Service (rather than the Eligible Compensation the Participant would have earned
had the Participant remained employed for the entire Determination Year). Such
amount as so computed shall be paid as of the Payment Date otherwise applicable
to such Award.


5.4    Retirement, Death and Disability. Notwithstanding the provisions of
Section 5.2 hereof and unless the Committee otherwise provides, if a Participant
Separates from Service with the Company and all Affiliates during a
Determination Year on account of his or her death, Disability or Retirement, the
Award otherwise payable to such Participant with respect to such year shall be
based only on the Eligible Compensation that was actually paid to the
Participant with respect to the period preceding


2017 Short-Term Incentive Plan
Page 5

--------------------------------------------------------------------------------





the Participant's Separation from Service (rather than based on the annualized
Eligible Compensation the Participant would have earned had the Participant
remained employed for the entire Determination Year). Such amount as so computed
shall be paid as of the Payment Date otherwise applicable to such Award. For
this purpose:


(a)    The term “Disability” means that a Participant is receiving long-term
disability benefits under a separate plan or policy maintained by the Company.


(b)    The term “Retirement” or “Retire” means the Committee determined that the
Participant Separated from Service from the Employer other than for Cause
(regardless of whether the Separation from Service was Involuntary or voluntary
at the Company's request) and that the Participant met one of the following
conditions:


(1)    the Participant Separated from Service after reaching age 55 with at
least 10 Years of Service;


(2)    the Participant Separated from Service after reaching age 60 with at
least 5 Years of Service; or


(3)    the Participant Separated from Service after reaching age 65.


ARTICLE VI.
ADMINISTRATION


6.1    Powers. All powers granted to the Committee hereunder are subject to the
approval and direction of the Board. In addition to the power and authority
provided elsewhere in this Plan, the Committee shall have the discretionary
power and authority to:


(a)    designate Participants hereunder;


(b)    determine Company Goals and Performance Goals;


(c)    determine the amount of any Award finally payable hereunder;


(d)    construe and interpret the provisions of the Plan and any form or
agreement related thereto;


(e)    establish and adopt such rules, regulations, and procedures as may be
necessary or advisable in connection with the administration of the Plan; and


(f)    make any other determination it believes necessary or advisable for the
proper administration of the Plan.


6.2    Determinations Binding. Determinations, decisions, interpretations and
actions of the Committee concerning matters related to the Plan shall be final
and conclusive on the Company, its Affiliates and Participants and their
beneficiaries or heirs. The Committee may make determinations selectively among
Participants who receive or are eligible to receive Awards hereunder, whether or
not such Participants are similarly situated.


6.3    Delegation. Through the CEO or otherwise, the Committee may delegate to
the appropriate officers, managers and supervisors of the Company any portion of
the administrative


2017 Short-Term Incentive Plan
Page 6

--------------------------------------------------------------------------------





authority afforded to it hereunder; provided that no such delegation shall be
made with respect to the Company’s Executive Officers, who shall be addressed
either by the CEO or the Committee.


ARTICLE VII.
GENERAL PROVISIONS


7.1    No Continued Employment. Participation in this Plan shall not confer on
any Participant the right to continue in the employ of the Company or an
Affiliate for any period of time or any right to continue at his or her present
or any other rate of compensation or job classification.


7.2    Non-transferability. No Award, or the expectation to receive an Award,
shall be subject to transfer, pledge, assignment, hypothecation, or alienation
or otherwise be encumbered or disposed of by a Participant hereunder, whether by
operation of law or otherwise, whether voluntarily or involuntarily (except if a
Participant dies or by will or the laws of descent and distribution). Neither
the Committee nor the Company shall be required to recognize any attempted
assignment of such rights by any Participant or his or her heirs or
beneficiaries.


7.3    Taxes. The Company shall withhold from any Award hereunder any taxes or
other amounts required by law to be withheld.


7.4    Other Benefits. Awards hereunder shall not impair or otherwise reduce a
Participant’s compensation, life insurance, retirement or other benefits
provided by the Company or its Affiliates; provided, however, that the value of
any Award hereunder shall not be treated as compensation for purposes of
computing the value or amount of any such benefit unless otherwise provided in
the separate plan or policy providing for the establishment and administration
of such benefit.


7.5    Source of Awards. Awards hereunder shall be made from the Company’s
general assets. The status of any Participant with respect to an Award hereunder
shall be that of a general unsecured creditor of the Company, and no Participant
shall have any right, title, or interest in or to any asset of the Company.
Nothing contained in this Plan shall be deemed or be construed to create a trust
of any kind or other fiduciary relationship between the Company and Participant
or any other person.


7.6    Successors and Assigns. Any obligation of the Company hereunder shall be
binding on and inure to the benefit of its successors and assigns; any such
obligation shall inure to the benefit of and be binding on each Participant,
including his or her heirs, estate, succession, legatees and legal
representative. If a Participant dies before an Award is paid hereunder, payment
shall be made to his or her surviving spouse or estate, as determined in the
discretion of the Committee.


7.7    Recovery Policy. Any Award hereunder shall be subject to the terms of any
compensation recovery agreement or policy or policies established by the
Company, as may be in effect from time to time and with respect to which a
Participant is a party or is bound. In addition, if the Company or an Affiliate
is required to restate its financial statements or other financial results, the
Committee may take such action as it deems necessary or appropriate, to the
extent consistent with applicable law, to cause the reduction, forfeiture or
recovery of any payment with respect to an Award, provided that:


(a)    the amount of such payment was predicated, directly or indirectly, on the
achievement of financial statement measures or results that were subject to
material restatement;




2017 Short-Term Incentive Plan
Page 7

--------------------------------------------------------------------------------





(b)    the affected Participant was grossly negligent or engaged in intentional
misconduct or an intentional act or omission, as determined by the Committee in
connection with the restatement; and


(c)    the amount of any such payments would have been lesser if it had been
based upon the restated results.


7.8    Governing Law. Except to the extent preempted by federal law, the Plan
shall be construed and interpreted according to the internal laws of the State
of Louisiana, without regard to the conflicts of law provisions thereof.


7.9    Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.


7.10    Amendment and Termination. Except as provided herein, the Company has no
obligation to maintain this Plan for any particular length of time. The
Committee retains the right, at any time, to amend or terminate this Plan, in
whole or in part, by providing 30 days prior email or other similar written
notice to each affected Participant hereunder. Notwithstanding the foregoing:
(a) no amendment or termination shall impair an Award otherwise payable with
respect to a Determination Year, as determined before the adoption or effective
date of any such amendment or termination, and (b) prior written notice shall
not be required with respect to the modification of any exhibit hereto.


7.11    Code Section 409A. It is intended that Awards hereunder shall be
excluded from the provisions of Code Section 409A under the short-term deferral
exclusion available thereunder, and that the provisions and administration of
this Plan shall be interpreted, construed and conducted according to such
exclusion. Nevertheless, should any individual Award be deemed deferred
compensation subject to the provisions of Code Section 409A, such Award shall be
administered according to the applicable provisions of such section.


7.12    Arbitration. Notwithstanding Section 6.2, if any other issue or dispute
arises under this Plan, then any such matter shall be referred to arbitration
under this provision. As a condition of the receipt of an Award, each
Participant shall be deemed to agree that any dispute or controversy that arises
hereunder shall be resolved by arbitration. Any arbitration proceeding shall be
conducted according to the employment rules of the American Arbitration
Association (“AAA”). Any dispute or claim shall be presented to a single
arbitrator selected by the mutual agreement of the parties (or the arbitrator
will be selected according to the rules of the AAA). All determinations of the
arbitrator will be final and binding. Each party to the arbitration proceeding
will bear its own costs in connection with the proceedings, except that the
costs and expenses of the arbitrator will be divided evenly between the parties.
The venue for any arbitration proceeding and for any judicial proceeding related
to this arbitration provision (including a judicial proceeding to enforce this
provision) will be in Pineville, Louisiana.


THIS SHORT-TERM INCENTIVE PLAN was adopted by Cleco Corporate Holdings LLC
effective as of January 1, 2017, on the date indicated below.


 
CLECO CORPORATE HOLDINGS LLC


By:        /s/ Chris Leslie                                     
Date     May 9, 2017                                           







2017 Short-Term Incentive Plan
Page 8

--------------------------------------------------------------------------------





Exhibits:
Exhibit A - Allocation Matrix
Exhibit B - Payout Multiplier Based on Individual Performance
Exhibit C - Company Goals; Weightings for Company Goals
Exhibit D - Payout Ranges for Company Goals




2017 Short-Term Incentive Plan
Page 9

--------------------------------------------------------------------------------





CLECO CORPORATE HOLDINGS LLC
SHORT-TERM INCENTIVE PLAN


Exhibit A
Allocation Matrix at Target Performance
Effective as of January 1, 2017




Employee Group
Financial Company Goal Weighting
Milestone Goal Weighting
Operational Company Goal Weighting
CEO
40%
20%
40%
Officers (EMT)
40%
20%
40%
Officers (VPs)
60%
NA
40%
General Managers
60%
NA
40%
Managers and Supervisors
60%
NA
40%
Exempt
60%
NA
40%
Non-Exempt
60%
NA
40%





2017 Short-Term Incentive Plan
Page 10

--------------------------------------------------------------------------------





CLECO CORPORATE HOLDINGS LLC
SHORT-TERM INCENTIVE PLAN


Exhibit B
Payout Multiplier Based on Individual Performance
Effective January 1, 2017




Performance Factor
Description
Payout Multiplier Based on Individual Performance
1
Superior
Performance exceeds expectations and goals; consistently makes contributions
beyond goals and expectations.
111% - 130%
2
Successful
Fully and consistently meets goals and expectations. Fully competent.
76% - 110%
3
Inconsistent
Needs improvement to reach competent level.
0% - 75%







2017 Short-Term Incentive Plan
Page 11

--------------------------------------------------------------------------------





CLECO CORPORATE HOLDINGS LLC
SHORT-TERM INCENTIVE PLAN


Exhibit C
Company Goals; Weightings for Company Goals
Effective January 1, 2017 for the Determination Year ending December 31, 2017




Company Goal
CEO and EMT Members
All Other Employees
Earnings Before Income Taxes, Interest and Depreciation (EBITDA)
40%
60%
Milestone Goals
20%
NA
Safety - DART (Days Away, Restricted or Transferred) and TRIR (Total Recordable
Incident Rate)
10%
10%
Equivalent Forced Outage Rate (EFORd)
10%
10%
System Average Interruption Duration Index (SAIDI)
10%
10%
Customer Satisfaction
10%
10%
TOTAL
100%
100%









2017 Short-Term Incentive Plan
Page 12

--------------------------------------------------------------------------------





CLECO CORPORATE HOLDINGS LLC
SHORT-TERM INCENTIVE PLAN


Exhibit D
Payout Ranges for Company Goals
Effective January 1, 2017 for the Determination Year ending December 31, 2017




Company Goal
Target
Performance/Payout Ranges
Earnings Before Income Taxes, Interest and Depreciation (EBITDA)
$459.8MM
Below $425.3M - 0%
At $425.3M - 50%
$459.8M - 100%
At or above $494.3MM - 200%
(Payouts for performance between the stated ranges will be interpolated)
Safety - DART
0.306 - 0.227
Above 0.385 - 0%
0.385 - 0.307 - 50%
0.306 - 0.227 - 100%
0.226 - 0.146 - 150%
0.145 and below - 200%
Safety - TRIR
0.730 - 0.575
Above 0.885 - 0%
0.885 - 0.731 - 50%
0.730 - 0.575 - 100%
0.574 - 0.420 - 150%
0.419 and below - 200%
Equivalent Forced Outage Rate (EFORd)
5.68% - 5.37%
 Above 6.00% - 0%
6.00% - 5.69% - 50%
5.68% - 5.37% - 100%
5.36% - 5.06% - 150%
 5.05% and below - 200%
System Average Interruption Duration Index (SAIDI)
2.57 - 2.42
Above 2.73 - 0%
2.73 - 2.58 - 50%
2.57 - 2.42 - 100%
2.41 - 2.27 - 150%
2.26 and below - 200%
Customer Satisfaction
683 - 707
Below 658 - 0%
658 - 682 - 50%
683 - 707 - 100%
708 - 732 - 150%
733 and above - 200%
TOTAL
 
 







2017 Short-Term Incentive Plan
Page 13